                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

 FEDERAL TRADE COMMISSION,

         Plaintiff,
                                                           EX PARTE TEMPORARY
 v.                                                   RESTRAINING ORDER, WITH ASSET
                                                        FREEZE, APPOINTMENT OF A
 ELITE IT PARTNERS, INC., a Utah                        TEMPORARY RECEIVER, AND
 corporation doing business as ELITE IT                  OTHER EQUITABLE RELIEF
 HOME, and
                                                                        2:19-cv-125
 JAMES MICHAEL MARTINOS,
 individually and as an officer of ELITE IT               Chief District Judge Robert J. Shelby
 PARTNERS, INC.,

         Defendants.


        Plaintiff, the Federal Trade Commission (“FTC”), has filed its Complaint for Permanent

Injunction and Other Equitable Relief pursuant to Section 13(b) of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. § 53(b), and has moved, pursuant to Fed. R. Civ. P.

65(b), for a temporary restraining order, asset freeze, other equitable relief, and an order to show

cause why a preliminary injunction should not issue against Elite IT Partners, Inc. and James

Michael Martinos (“Defendants”).

                                       FINDINGS OF FACT

       The Court, having considered the Complaint, the ex parte Motion for a Temporary

Restraining Order, declarations, exhibits, and the memorandum of points and authorities filed in

support thereof, and being otherwise advised, finds that:

       A.       This Court has jurisdiction over the subject matter of this case, and there is good

cause to believe that it will have jurisdiction over all parties hereto and that venue in this district

is proper.
       B.      In numerous instances, Defendants, in selling technical support services and

relying on both internet and telephone communication, have falsely represented to consumers

that their computers are infected with viruses and infections that threaten the security of

consumers’ personal information and prevent them from accessing their email and other

accounts, and that they are part of, affiliated with, or authorized to provide services for well-

known U.S. technology companies. Based on these misrepresentations, Defendants have

convinced consumers to pay large sums of money for a “cleaning” of their computers and

ongoing technical support services. Defendants have failed to disclose, or to disclose adequately,

prior to purchase, material terms, including that consumers who sign up for ongoing technical

support services for a monthly rate are enrolled for 12 months; the 12-month term automatically

renews for another year if the consumer fails to cancel, by written letter, at least 30 days before

the end of the 12-month term; and that consumers who cancel within the first 12 months must

pay a $150 cancellation fee.

       C.      There is good cause to believe that Defendants have engaged in and are likely to

engage in acts or practices that violate Section 5(a) of the FTC Act, 15 U.S.C. § 45(a), the

Telemarketing Sales Rule (“TSR”), 16 C.F.R. Part 310, and the Restore Online Shoppers’

Confidence Act (“ROSCA”), 15 U.S.C. § 8403, and that the FTC is therefore likely to prevail on

the merits of this action. As demonstrated by the declarations of consumers and former

employees of Defendants, records of undercover calls, summaries of complaints, a report by a

computer forensic expert, and the additional documentation filed by the FTC, the FTC has

established a likelihood of success in showing that Defendants have deceived customers by: (1)

misrepresenting that their computers are infected with and unprotected against viruses, and (2)

failing to disclose adequately material terms of transactions, including terms relating to



                                                  2
Defendants’ ongoing technical support services.

          D.    There is good cause to believe that immediate and irreparable harm will result

from Defendants’ ongoing violations of the FTC Act, the TSR, and ROSCA unless Defendants

are restrained and enjoined by order of this Court.

          E.    There is good cause to believe that immediate and irreparable damage to the

Court’s ability to grant effective final relief for consumers—including monetary restitution,

rescission, disgorgement, or refunds—will occur from the sale, transfer, destruction, or other

disposition or concealment by Defendants of their assets or records, unless Defendants are

immediately restrained and enjoined by order of this Court; and that, in accordance with Fed. R.

Civ. P. 65(b), the interests of justice require that this Order be granted without prior notice to

Defendants. Thus, there is good cause for relieving the FTC of the duty to provide Defendants

with prior notice of its Motion for a Temporary Restraining Order.

          F.    Good cause exists for appointing a temporary receiver over the Receivership

Entities, freezing Defendants’ assets, permitting the FTC and the Receiver immediate access to

the Defendants’ business premises, and permitting the FTC and the Receiver to take expedited

discovery.

          G.    Weighing the equities and considering the FTC’s likelihood of ultimate success

on the merits, a temporary restraining order with an asset freeze, the appointment of a temporary

receiver, immediate access to business premises, expedited discovery, and other equitable relief

is in the public interest.

          H.    This Court has authority to issue this Order pursuant to Section 13(b) of the FTC

Act, 15 U.S.C. § 53(b), Federal Rule of Civil Procedure 65, and the All Writs Act, 28 U.S.C.

§ 1651.



                                                  3
       I.      No security is required of any agency of the United States for issuance of a

temporary restraining order. Fed. R. Civ. P. 65(c).

                                           DEFINITIONS

        For the purpose of this Order, the following definitions shall apply:

       A.      “Asset” means any legal or equitable interest in, right to, or claim to, any

property, wherever located and by whomever held.

       B.      “Billing Information” means any data that enables any person to access a

customer’s account, such as a credit card, debit card, checking, savings, share or similar account,

utility bill, or mortgage loan account.

       C.       “Charge,” “Charged,” or “Charging” means any attempt to collect money or

other consideration from a consumer, including but not limited to, causing Billing Information to

be submitted for payment, including against the consumer’s credit card, debit card, bank account,

telephone bill, or other account.

       D.      “Corporate Defendant” means Elite IT Partners, Inc., and each of its

subsidiaries, affiliates, successors, and assigns.

       E.      “Defendant(s)” means Corporate Defendant and James Michael Martinos,

individually, collectively, or in any combination.

       F.      “Document” is synonymous in meaning and equal in scope to the usage of

“document” and “electronically stored information” in Federal Rule of Civil Procedure 34(a),

Fed. R. Civ. P. 34(a), and includes writings, drawings, graphs, charts, photographs, sound and

video recordings, images, Internet sites, web pages, websites, electronic correspondence,

including e-mail and instant messages, contracts, accounting data, advertisements, FTP Logs,

Server Access Logs, books, written or printed records, handwritten notes, telephone logs,



                                                     4
telephone scripts, receipt books, ledgers, personal and business canceled checks and check

registers, bank statements, appointment books, computer records, customer or sales databases,

and any other electronically stored information, including Documents located on remote servers

or cloud computing systems, and other data or data compilations from which information can be

obtained directly or, if necessary, after translation into a reasonably usable form. A draft or non-

identical copy is a separate document within the meaning of the term.

       G.      “Electronic Data Host” means any person or entity in the business of storing,

hosting, or otherwise maintaining electronically stored information. This includes, but is not

limited to, any entity hosting a website or server, and any entity providing “cloud based”

electronic storage.

       H.      “Individual Defendant” means Individual Defendant James Michael Martinos.

       I.      “Receiver” means the temporary receiver appointed in Section XIII of this Order

and any deputy receivers that shall be named by the temporary receiver.

       J.      “Receivership Entities” means Corporate Defendant as well as any other entity

that has conducted any business related to the marketing or sale of Technical Support Products

and Services, including receipt of Assets derived from any activity that is the subject of the

Complaint in this matter, and that the Receiver determines is controlled or owned by any

Defendant.

       K.      “Technical Support Product(s) or Service(s)” means any product, service, plan,

program, software, or hardware, marketed to consumers under the name “Elite IT Home,” to

clean, repair, or maintain a computer, or improve its performance or security, including computer

or software diagnostic, maintenance, cleaning, or repair services; or antivirus programs or

registry cleaners.



                                                 5
        L.      “Telemarketer” means any person who, in connection with telemarketing,

initiates or receives telephone calls to or from a customer or donor.

        M.      “Telemarketing” means a plan, program, or campaign, which is conducted to

induce the purchase of goods or services or a charitable contribution, by use of one or more

telephones.

                                               ORDER

                        I.      PROHIBITED BUSINESS ACTIVITIES

       IT IS THEREFORE ORDERED that Defendants, Defendants’ officers, agents,

employees, and attorneys, and all other persons in active concert or participation with them, who

receive actual notice of this Order by personal service or otherwise, whether acting directly or

indirectly, in connection with the advertising, marketing, promoting, or offering for sale of any

goods or services, are temporarily restrained and enjoined from misrepresenting or assisting

others in misrepresenting, expressly or by implication, any material fact, including, but not

limited to:

        A.      That Defendants have detected viruses or infections on consumers’ computers that

affect the security of consumers’ computers and prevent access to consumers’ email and other

accounts;

        B.      That they are part of, affiliated with, or authorized to provide services for well-

known technology companies; and

        C.      Any other fact material to consumers concerning any good or service, such as:

the total costs; any material restrictions, limitations, or conditions; or any material aspect of its

performance, efficacy, nature, or central characteristics.




                                                   6
               II.     CONDUCT PROHIBITIONS REGARDING MARKETING

       IT IS THEREFORE ORDERED that Defendants, Defendants’ officers, agents,

employees, and attorneys, and all other persons in active concert or participation with them, who

receive actual notice of this Order by personal service or otherwise, whether acting directly or

indirectly, in connection with the advertising, marketing, promoting, or offering for sale of any

goods or services, are temporarily restrained and enjoined from:

        A.       Using any false or misleading statement to induce any person to pay for goods or

       services;

        B.       Violating the TSR, 16 C.F.R. Part 310, appended as Attachment A; and

        C.       Violating ROSCA, 15 U.S.C. § 8403, appended as Attachment B.

       III.      PROHIBITION AGAINST CHARGING OR BILLING CONSUMERS

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with them, who receive

actual notice of this Order by personal service or otherwise, whether acting directly or indirectly,

unless expressly authorized by the Receiver, are temporarily restrained and enjoined from

Charging any person or entity for the purchase of Defendants’ Technical Support Products or

Services.

         IV.         PROHIBITION ON RELEASE OF CUSTOMER INFORMATION

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from:




                                                 7
       A.      Selling, renting, leasing, transferring, or otherwise disclosing, the name, address,

birth date, telephone number, email address, credit card number, bank account number, Social

Security number, or other financial or identifying information of any person that any Defendant

obtained in connection with any activity that pertains to the subject matter of this Order; and

       B.      Benefitting from or using the name, address, birth date, telephone number, email

address, credit card number, bank account number, Social Security number, or other financial or

identifying information of any person that any Defendant obtained in connection with any

activity that pertains to the subject matter of this Order.

       Provided, however, that Defendants may disclose such identifying information to a law

enforcement agency, to their attorneys as required for their defense, as required by any law,

regulation, or court order, or in any filings, pleadings or discovery in this action in the manner

required by the Federal Rules of Civil Procedure and by any protective order in the case.

                                      V.      ASSET FREEZE

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from:

       A.      Transferring, liquidating, converting, encumbering, pledging, loaning, selling,

concealing, dissipating, disbursing, assigning, relinquishing, spending, withdrawing, granting a

lien or security interest or other interest in, or otherwise disposing of any Assets that are:

         1.    owned or controlled, directly or indirectly, by any Defendant;

         2.    held, in part or in whole, for the benefit of any Defendant;

         3.    in the actual or constructive possession of any Defendant; or



                                                   8
         4.    owned or controlled by, in the actual or constructive possession of, or otherwise

         held for the benefit of, any corporation, partnership, asset protection trust, or other

         entity that is directly or indirectly owned, managed or controlled by any Defendant.

       B.      Opening or causing to be opened any safe deposit boxes, commercial mail boxes,

or storage facilities titled in the name of any Defendant or subject to access by any Defendant,

except as necessary to comply with written requests from the Receiver acting pursuant to its

authority under this Order;

       C.      Incurring charges or cash advances on any credit, debit, or ATM card issued in

the name, individually or jointly, of any Corporate Defendant or any corporation, partnership, or

other entity directly or indirectly owned, managed, or controlled by any Defendant or of which

any Defendant is an officer, director, member, or manager. This includes any corporate bankcard

or corporate credit card account for which any Defendant is, or was on the date that this Order

was signed, an authorized signor; or

       D.      Cashing any checks or depositing any money orders or cash received from

consumers, clients, or customers of any Defendant.

       The Assets affected by this Section shall include: (1) all Assets of Defendants at the time

this Order is entered, including, but not limited to, any Assets held by Wells Fargo Bank N.A. in

accounts with numbers ending in 3608, 2026, and 3361, and held by Think Mutual Bank in an

account with a number ending in 7384; and (2) Assets obtained by Defendants after this Order is

entered if those Assets are derived from any activity that is the subject of the Complaint in this

matter or that is prohibited by this Order. This Section does not prohibit any transfers to the

Receiver or repatriation of foreign Assets specifically required by this order.




                                                  9
          VI.     DUTIES OF ASSET HOLDERS AND OTHER THIRD PARTIES

       IT IS FURTHER ORDERED that any financial or brokerage institution, Electronic

Data Host, credit card processor, payment processor, merchant bank, acquiring bank,

independent sales organization, third party processor, payment gateway, insurance company,

business entity, or person who receives actual notice of this Order (by service or otherwise) that:

       (a)      has held, controlled, or maintained custody, through an account or otherwise, of

       any Document on behalf of any Defendant or any Asset that has been: owned or

       controlled, directly or indirectly, by any Defendant; held, in part or in whole, for the

       benefit of any Defendant; in the actual or constructive possession of any Defendant; or

       owned or controlled by, in the actual or constructive possession of, or otherwise held for

       the benefit of, any corporation, partnership, asset protection trust, or other entity that is

       directly or indirectly owned, managed or controlled by any Defendant;

       (b)      has held, controlled, or maintained custody, through an account or otherwise, of

       any Document or Asset associated with credits, debits, or charges made on behalf of any

       Defendant, including reserve funds held by payment processors, credit card processors,

       merchant banks, acquiring banks, independent sales organizations, third party processors,

       payment gateways, insurance companies, or other entities;

       (c)      has extended credit to any Defendant, including through a credit card account,

       shall:

       A.       Hold, preserve, and retain within its control and prohibit the withdrawal, removal,

alteration, assignment, transfer, pledge, encumbrance, disbursement, dissipation, relinquishment,

conversion, sale, or other disposal of any such Document or Asset, as well as all Documents or

other property related to such Assets, except by further order of this Court; provided, however,



                                                 10
that this provision does not prohibit an Individual Defendant from incurring charges on a

personal credit card established prior to entry of this Order, up to the pre-existing credit limit;

       B.      Deny any person, except the Receiver, access to any safe deposit box, commercial

mail box, or storage facility that is titled in the name of any Defendant, either individually or

jointly, or otherwise subject to access by any Defendant;

       C.      Provide Plaintiff’s counsel and the Receiver, within three (3) days of receiving a

copy of this Order, a sworn statement setting forth, for each Asset or account covered by this

Section:

               1.      The identification number of each such account or Asset;

               2.      The balance of each such account, or a description of the nature and value

               of each such Asset as of the close of business on the day on which this Order is

               served, and, if the account or other Asset has been closed or removed, the date

               closed or removed, the total funds removed in order to close the account, and the

               name of the person or entity to whom such account or other Asset was remitted;

               and

               3.      The identification of any safe deposit box, commercial mail box, or

               storage facility that is either titled in the name, individually or jointly, of any

               Defendant, or is otherwise subject to access by any Defendant; and

       D.      Upon the request of Plaintiff’s counsel or the Receiver, promptly provide

Plaintiff’s counsel and the Receiver with copies of all records or other Documents pertaining to

each account covered by this Section or Asset, including originals or copies of account

applications, account statements, signature cards, checks, drafts, deposit tickets, transfers to and

from the accounts, including wire transfers and wire transfer instructions, all other debit and



                                                  11
credit instruments or slips, currency transaction reports, 1099 forms, and all logs and records

pertaining to safe deposit boxes, commercial mail boxes, and storage facilities.

       Provided, however, that this Section does not prohibit any transfers to the Receiver or

repatriation of foreign Assets specifically required by this order.

                               VII.    FINANCIAL DISCLOSURES

       IT IS FURTHER ORDERED that each Defendant, within five (5) days of service of

this Order upon them, shall prepare and deliver to Plaintiff’s counsel and the Receiver:

            A. Completed financial statements on the forms attached to this Order as

Attachment C (Financial Statement of Individual Defendant) for each Individual Defendant, and

Attachment D (Financial Statement of Corporate Defendant) for each Corporate Defendant; and

            B. Completed Attachment E (IRS Form 4506, Request for Copy of a Tax Return)

   for each Individual and Corporate Defendant.

                           VIII. FOREIGN ASSET REPATRIATION

       IT IS FURTHER ORDERED that within five (5) days following the service of this

Order, each Defendant shall:

       A.      Provide Plaintiff’s counsel and the Receiver with a full accounting, verified under

oath and accurate as of the date of this Order, of all Assets, Documents, and accounts outside of

the United States which are: (1) titled in the name, individually or jointly, of any Defendant; (2)

held by any person or entity for the benefit of any Defendant or for the benefit of any

corporation, partnership, asset protection trust, or other entity that is directly or indirectly owned,

managed, or controlled by any Defendant; or (3) under the direct or indirect control, whether

jointly or singly, of any Defendant;

       B.      Take all steps necessary to provide Plaintiff’s counsel and Receiver access to all



                                                  12
Documents and records that may be held by third parties located outside of the territorial United

States of America, including signing the Consent to Release of Financial Records appended to

this Order as Attachment F.

          C.    Transfer to the territory of the United States all Documents and Assets located in

foreign countries which are: (1) titled in the name, individually or jointly, of any Defendant; (2)

held by any person or entity for the benefit of any Defendant or for the benefit of any

corporation, partnership, asset protection trust, or other entity that is directly or indirectly owned,

managed, or controlled by any Defendant; or (3) under the direct or indirect control, whether

jointly or singly, of any Defendant; and

          D.    The same business day as any repatriation, (1) notify the Receiver and Plaintiff’s

counsel of the name and location of the financial institution or other entity that is the recipient of

such Documents or Assets; and (2) serve this Order on any such financial institution or other

entity.

                   IX.     NON-INTERFERENCE WITH REPATRIATION

          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from taking any action, directly or indirectly, which may result in the

encumbrance or dissipation of foreign Assets, or in the hindrance of the repatriation required by

this Order, including, but not limited to:

          A.    Sending any communication or engaging in any other act, directly or indirectly,

that results in a determination by a foreign trustee or other entity that a “duress” event has

occurred under the terms of a foreign trust agreement until such time that all Defendants’ Assets

have been fully repatriated pursuant to this Order; or

                                                  13
       B.       Notifying any trustee, protector, or other agent of any foreign trust or other related

entities of either the existence of this Order, or of the fact that repatriation is required pursuant to

a court order, until such time that all Defendants’ Assets have been fully repatriated pursuant to

this Order.

                            X.      CONSUMER CREDIT REPORTS

       IT IS FURTHER ORDERED that Plaintiff’s counsel may obtain credit reports

concerning any Defendants pursuant to Section 604(a)(1) of the Fair Credit Reporting Act, 15

U.S.C. § 1681b(a)(1), and that, upon written request, any credit reporting agency from which

such reports are requested shall provide them to Plaintiff’s counsel.

                            XI.     PRESERVATION OF RECORDS

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from:

       A.       Destroying, erasing, falsifying, writing over, mutilating, concealing, altering,

transferring, or otherwise disposing of, in any manner, directly or indirectly, Documents that

relate to: (1) the business, business practices, Assets, or business or personal finances of any

Defendant; (2) the business practices or finances of entities directly or indirectly under the

control of any Defendant; or (3) the business practices or finances of entities directly or

indirectly under common control with any other Defendant; and

       B.       Failing to create and maintain Documents that, in reasonable detail, accurately,

fairly, and completely reflect Defendants’ incomes, disbursements, transactions, and use of

Defendants’ Assets.



                                                   14
                       XII.   REPORT OF NEW BUSINESS ACTIVITY

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, are hereby temporarily

restrained and enjoined from creating, operating, or exercising any control over any business

entity, whether newly formed or previously inactive, including any partnership, limited

partnership, joint venture, sole proprietorship, or corporation, without first providing Plaintiff’s

counsel and the Receiver with a written statement disclosing: (1) the name of the business entity;

(2) the address and telephone number of the business entity; (3) the names of the business

entity’s officers, directors, principals, managers, and employees; and (4) a detailed description of

the business entity’s intended activities.

                                XIII. TEMPORARY RECEIVER

        IT IS FURTHER ORDERED that Thomas R. Barton is appointed as

temporary receiver of the Receivership Entities with full powers of an equity receiver. The

Receiver shall be solely the agent of this Court in acting as Receiver under this Order.

                       XIV. DUTIES AND AUTHORITY OF RECEIVER

       IT IS FURTHER ORDERED that the Receiver is directed and authorized to accomplish

the following:

       A.        Assume full control of Receivership Entities by removing, as the Receiver deems

necessary or advisable, any director, officer, independent contractor, employee, attorney, or

agent of any Receivership Entity from control of, management of, or participation in, the affairs

of the Receivership Entity;

       B.        Take exclusive custody, control, and possession of all Assets and Documents of,

or in the possession, custody, or under the control of, any Receivership Entity, wherever situated;

                                                  15
       C.      Take exclusive custody, control, and possession of all Documents or Assets

associated with credits, debits, or charges made on behalf of any Receivership Entity, wherever

situated, including reserve funds held by payment processors, credit card processors, merchant

banks, acquiring banks, independent sales organizations, third party processors, payment

gateways, insurance companies, or other entities;

       D.      Conserve, hold, manage, and prevent the loss of all Assets of the Receivership

Entities, and perform all acts necessary or advisable to preserve the value of those Assets. The

Receiver shall assume control over the income and profits therefrom and all sums of money now

or hereafter due or owing to the Receivership Entities. The Receiver shall have full power to sue

for, collect, and receive all Assets of the Receivership Entities and of other persons or entities

whose interests are now under the direction, possession, custody, or control of the Receivership

Entities. Provided, however, that the Receiver shall not attempt to collect any amount from a

consumer if the Receiver believes the consumer’s debt to the Receivership Entities has resulted

from the deceptive acts or practices or other violations of law alleged in the Complaint in this

matter, without prior Court approval;

       E.      Obtain, conserve, hold, manage, and prevent the loss of all Documents of the

Receivership Entities, and perform all acts necessary or advisable to preserve such Documents.

The Receiver shall: divert mail; preserve all Documents of the Receivership Entities that are

accessible via electronic means (such as online access to financial accounts and access to

electronic documents held onsite or by Electronic Data Hosts), by changing usernames,

passwords, or other log-in credentials; take possession of all electronic Documents of the

Receivership Entities stored onsite or remotely; take whatever steps necessary to preserve all




                                                 16
such Documents; and obtain the assistance of the FTC’s Digital Forensic Unit for the purpose of

obtaining electronic documents stored onsite or remotely.

       F.      Choose, engage, and employ attorneys, accountants, appraisers, and other

independent contractors and technical specialists, as the Receiver deems advisable or necessary

in the performance of duties and responsibilities under the authority granted by this Order;

       G.      Make payments and disbursements from the receivership estate that are necessary

or advisable for carrying out the directions of, or exercising the authority granted by, this Order,

and to incur, or authorize the making of, such agreements as may be necessary and advisable in

discharging his or her duties as Receiver. The Receiver shall apply to the Court for prior

approval of any payment of any debt or obligation incurred by the Receivership Entities prior to

the date of entry of this Order, except payments that the Receiver deems necessary or advisable

to secure Assets of the Receivership Entities, such as rental payments;

       H.      Take all steps necessary to secure and take exclusive custody of each location

from which the Receivership Entities operate their businesses. Such steps may include, but are

not limited to, any of the following, as the Receiver deems necessary or advisable: (1) securing

the location by changing the locks and alarm codes and disconnecting any internet access or

other means of access to the computers, servers, internal networks, or other records maintained at

that location; and (2) requiring any persons present at the location to leave the premises, to

provide the Receiver with proof of identification, and/or to demonstrate to the satisfaction of the

Receiver that such persons are not removing from the premises Documents or Assets of the

Receivership Entities. Law enforcement personnel, including, but not limited to, police or

sheriffs, may assist the Receiver in implementing these provisions in order to keep the peace and

maintain security. If requested by the Receiver, the United States Marshal will provide



                                                 17
appropriate and necessary assistance to the Receiver to implement this Order and is authorized to

use any necessary and reasonable force to do so;

       I.      Take all steps necessary to prevent the modification, destruction, or erasure of any

web page or website registered to and operated, in whole or in part, by any Defendants, and to

provide access to all such web page or websites to Plaintiff’s representatives, agents, and

assistants, as well as Defendants and their representatives;

       J.      Enter into and cancel contracts and purchase insurance as advisable or necessary;

       K.      Prevent the inequitable distribution of Assets and determine, adjust, and protect

the interests of consumers who have transacted business with the Receivership Entities;

       L.      Make an accounting, as soon as practicable, of the Assets and financial condition

of the receivership and file the accounting with the Court and deliver copies thereof to all parties;

       M.      Institute, compromise, adjust, appear in, intervene in, defend, dispose of, or

otherwise become party to any legal action in state, federal, or foreign courts or arbitration

proceedings as the Receiver deems necessary and advisable to preserve or recover the Assets of

the Receivership Entities, or to carry out the Receiver’s mandate under this Order including, but

not limited to, actions challenging fraudulent or voidable transfers;

       N.      Issue subpoenas to obtain Documents and records pertaining to the receivership,

and conduct discovery in this action on behalf of the receivership estate, in addition to obtaining

other discovery as set forth in this Order;

       O.      Open one or more bank accounts at designated depositories for funds of the

Receivership Entities. The Receiver shall deposit all funds of the Receivership Entities in such

designated accounts and shall make all payments and disbursements from the receivership estate




                                                 18
from such accounts. The Receiver shall serve copies of monthly account statements on all

parties;

           P.   Maintain accurate records of all receipts and expenditures incurred as Receiver;

           Q.   Allow the Plaintiffs’ representatives, agents, and assistants, as well as

Defendants’ representatives and Defendants themselves, reasonable access to the premises of the

Receivership Entities, or any other premises where the Receivership Entities conduct business.

The purpose of this access shall be to inspect and copy any and all books, records, Documents,

accounts, and other property owned by, or in the possession of, the Receivership Entities or their

agents. The Receiver shall have the discretion to determine the time, manner, and reasonable

conditions of such access;

           R.   Allow the Plaintiffs’ representatives, agents, and assistants, as well as Defendants

and their representatives reasonable access to all Documents in the possession, custody, or

control of the Receivership Entities;

           S.   Cooperate with reasonable requests for information or assistance from any state or

federal civil or criminal law enforcement agency;

           T.   Suspend business operations of the Receivership Entities if in the judgment of the

Receiver such operations cannot be continued legally and profitably;

           U.   If the Receiver identifies a nonparty entity as a Receivership Entity, promptly

notify the entity as well as the parties, and inform the entity that it can challenge the Receiver’s

determination by filing a motion with the Court. Provided, however, that the Receiver may delay

providing such notice until the Receiver has established control of the nonparty entity and its

assets and records, if the Receiver determines that notice to the entity or the parties before the




                                                  19
Receiver establishes control over the entity may result in the destruction of records, dissipation

of assets, or any other obstruction of the Receiver’s control of the entity; and

       V.         If in the Receiver’s judgment the business operations cannot be continued legally

and profitably, take all steps necessary to ensure that any of the Receivership Entities’ web pages

or websites relating to the activities alleged in the Complaint cannot be accessed by the public, or

are modified for consumer education and/or informational purposes, and take all steps necessary

to ensure that any telephone numbers associated with the Receivership Entities cannot be

accessed by the public, or are answered solely to provide consumer education or information

regarding the status of operations.

            XV.     TRANSFER OF RECEIVERSHIP PROPERTY TO RECEIVER

       IT IS FURTHER ORDERED that Defendants and any other person with possession,

custody, or control of property of, or records relating to, the Receivership Entities shall, upon

notice of this Order by personal service or otherwise, fully cooperate with and assist the Receiver

in taking and maintaining possession, custody, or control of the Assets and Documents of the

Receivership Entities and immediately transfer or deliver to the Receiver possession, custody,

and control of the following:

       A.         All Assets held by or for the benefit of the Receivership Entities;
       B.         All Documents or Assets associated with credits, debits, or charges made on

behalf of any Receivership Entity, wherever situated, including reserve funds held by payment

processors, credit card processors, merchant banks, acquiring banks, independent sales

organizations, third party processors, payment gateways, insurance companies, or other entities;

       C.         All Documents of or pertaining to the Receivership Entities;

       D.         All computers, electronic devices, mobile devices and machines used to conduct

the business of the Receivership Entities;

                                                   20
        E.     All Assets and Documents belonging to other persons or entities whose interests

are under the direction, possession, custody, or control of the Receivership Entities; and

        F.     All keys, codes, user names, and passwords necessary to gain or to secure access

to any Assets or Documents of or pertaining to the Receivership Entities, including access to

their business premises, means of communication, accounts, computer systems (onsite and

remote), Electronic Data Hosts, or other property.

        In the event that any person or entity fails to deliver or transfer any Asset or Document, or

otherwise fails to comply with any provision of this Section, the Receiver may file an Affidavit

of Non-Compliance regarding the failure and a motion seeking compliance or a contempt

citation.

                   XVI. PROVISION OF INFORMATION TO RECEIVER

        IT IS FURTHER ORDERED that Defendants shall immediately provide to the

Receiver:

        A.     A list of all Assets and accounts of the Receivership Entities that are held in any

name other than the name of a Receivership Entity, or by any person or entity other than a

Receivership Entity;

        B.     A list of all agents, employees, officers, attorneys, servants, and those persons in

active concert and participation with the Receivership Entities, or who have been associated or

done business with the Receivership Entities; and

        C.     A description of any documents covered by attorney-client privilege or attorney

work product, including files where such documents are likely to be located, authors or recipients

of such documents, and search terms likely to identify such electronic documents.




                                                 21
                      XVII. COOPERATION WITH THE RECEIVER

       IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’ or

Receivership Entities’ officers, agents, employees, and attorneys, all other persons in active

concert or participation with any of them; and any other person with possession, custody, or

control of property of or records relating to the Receivership entities who receive actual notice of

this Order shall fully cooperate with and assist the Receiver. This cooperation and assistance

shall include, but is not limited to, providing information to the Receiver that the Receiver deems

necessary to exercise the authority and discharge the responsibilities of the Receiver under this

Order; providing any keys, codes, user names, and passwords required to access any computers,

electronic devices, mobile devices, and machines (onsite or remotely) and any cloud account

(including specific method to access account) or electronic file in any medium; advising all

persons who owe money to any Receivership Entity that all debts should be paid directly to the

Receiver; and transferring funds at the Receiver’s direction and producing records related to the

Assets and sales of the Receivership Entities.

                  XVIII. NON-INTERFERENCE WITH THE RECEIVER

       IT IS FURTHER ORDERED that Defendants; Receivership Entities; Defendants’ or

Receivership Entities’ officers, agents, employees, attorneys, and all other persons in active

concert or participation with any of them, who receive actual notice of this Order; and any other

person served with a copy of this Order, are hereby restrained and enjoined from directly or

indirectly:

        A.     Interfering with the Receiver’s efforts to manage, or take custody, control, or

possession of the Assets or Documents subject to the receivership;

        B.     Transacting any of the business of the Receivership Entities;



                                                 22
        C.      Transferring, receiving, altering, selling, encumbering, pledging, assigning,

liquidating, or otherwise disposing of any Assets owned, controlled, or in the possession or

custody of, or in which an interest is held or claimed by, the Receivership Entities; or

        D.      Refusing to cooperate with the Receiver or the Receiver’s duly authorized agents

in the exercise of their duties or authority under any order of this Court.

                                    XIX. STAY OF ACTIONS

       IT IS FURTHER ORDERED that, except by leave of this Court, during the pendency

of the receivership ordered herein, Defendants, Defendants’ officers, agents, employees,

attorneys, and all other persons in active concert or participation with any of them, who receive

actual notice of this Order, and their corporations, subsidiaries, divisions, or affiliates, and all

investors, creditors, stockholders, lessors, customers and other persons seeking to establish or

enforce any claim, right, or interest against or on behalf of Defendants, and all others acting for

or on behalf of such persons, are hereby enjoined from taking action that would interfere with the

exclusive jurisdiction of this Court over the Assets or Documents of the Receivership Entities,

including, but not limited to:

        A.       Filing or assisting in the filing of a petition for relief under the Bankruptcy Code,

11 U.S.C. § 101 et seq., or of any similar insolvency proceeding on behalf of the Receivership

Entities;

        B.      Commencing, prosecuting, or continuing a judicial, administrative, or other action

or proceeding against the Receivership Entities, including the issuance or employment of process

against the Receivership Entities, except that such actions may be commenced if necessary to toll

any applicable statute of limitations;

        C.      Filing or enforcing any lien on any asset of the Receivership Entities, taking or

attempting to take possession, custody, or control of any Asset of the Receivership Entities; or
                                                   23
attempting to foreclose, forfeit, alter, or terminate any interest in any Asset of the Receivership

Entities, whether such acts are part of a judicial proceeding, are acts of self-help, or otherwise.

         Provided, however, that this Order does not stay: (1) the commencement or continuation

of a criminal action or proceeding; (2) the commencement or continuation of an action or

proceeding by a governmental unit to enforce such governmental unit’s police or regulatory

power; or (3) the enforcement of a judgment, other than a money judgment, obtained in an action

or proceeding by a governmental unit to enforce such governmental unit’s police or regulatory

power.

                           XX.    COMPENSATION OF RECEIVER

         IT IS FURTHER ORDERED that the Receiver and all personnel hired by the Receiver

as herein authorized, including counsel to the Receiver and accountants, are entitled to

reasonable compensation for the performance of duties pursuant to this Order and for the cost of

actual out-of-pocket expenses incurred by them, from the Assets now held by, in the possession

or control of, or which may be received by, the Receivership Entities. The Receiver shall file

with the Court and serve on the parties periodic requests for the payment of such reasonable

compensation, with the first such request filed no more than sixty (60) days after the date of entry

of this Order. The Receiver shall not increase the hourly rates used as the bases for such fee

applications without prior approval of the Court.

                                   XXI. RECEIVER’S BOND

         IT IS FURTHER ORDERED that the Receiver shall file with the Clerk of this Court a

bond in the sum of $15,000 with sureties to be approved by the Court, conditioned that the

Receiver will well and truly perform the duties of the office and abide by and perform all acts the

Court directs. 28 U.S.C. § 754.



                                                 24
                               XXII. LIABILITY OF RECEIVER

       IT IS FURTHER ORDERED:

       A.      The Receiver and all other persons or entities who may be engaged or employed

by the Receiver to assist him shall have absolute quasi-judicial immunity as long as the Receiver

and said other persons or entities are faithfully carrying out, or attempting to faithfully carry out,

the provisions of this Order or any other order of this Court. See Teton Millwork Sales v.

Schlossberg, 311 Fed Appx 145, 149-50 (10th Cir. 2009).

       B.      The Receiver and his agents, acting within scope of such agency (“Retained

Personnel”) are entitled to rely on all outstanding rules of law and Orders of this Court and shall

not be liable to anyone for their own good faith compliance with any order, rule, law, judgment,

or decree. In no event shall the Receiver or Retained Personnel be liable to anyone for their good

faith compliance with their duties and responsibilities as Receiver or Retained Personnel, nor

shall the Receiver or Retained Personnel be liable to anyone for any actions taken or omitted by

them except upon a finding by this Court that they acted or failed to act as a result of

malfeasance, bad faith, gross negligence, or in reckless disregard of their duties.

       C.      This Court shall retain jurisdiction over any action filed against the Receiver or

Retained Personnel based upon acts or omissions committed in their representative capacities.

       D.      In the event the Receiver decides to resign, the Receiver shall first give written

notice to the Commission’s counsel of record and the Court of its intention, and the resignation

shall not be effective until the Court appoints a successor. The Receiver shall then follow such

instructions as the Court may provide.




                                                  25
       XXIII. IMMEDIATE ACCESS TO BUSINESS PREMISES AND RECORDS

       IT IS FURTHER ORDERED that:

       A.      In order to allow Plaintiff and the Receiver to preserve Assets and evidence

relevant to this action and to expedite discovery, Plaintiff and the Receiver, and their

representatives, agents, contractors, and assistants, shall have immediate access to the business

premises and storage facilities, owned, controlled, or used by the Receivership Entities. Such

locations include, but are not limited to, 1548 Technology Way, Bldg D, #1100, Orem UT

84097, and any offsite location or commercial mailbox used by the Receivership Entities. The

Receiver may exclude Defendants, Receivership Entities, and their employees from the business

premises during the immediate access.

       B.      Plaintiff and the Receiver, and their representatives, agents, contractors, and

assistants, are authorized to remove Documents from the Receivership Entities’ premises in

order that they may be inspected, inventoried, and copied. Plaintiff shall return any removed

materials to the Receiver within five (5) business days of completing inventorying and copying,

or such time as is agreed upon by Plaintiff and the Receiver;

       C.      Plaintiff’s access to the Receivership Entities’ Documents pursuant to this Section

shall not provide grounds for any Defendant to object to any subsequent request for Documents

served by Plaintiff.

       D.      Plaintiff and the Receiver, and their representatives, agents, contractors, and

assistants, are authorized to obtain the assistance of federal, state, and local law enforcement

officers as they deem necessary to effect service and to implement peacefully the provisions of

this Order;

       E.      If any Documents, computers, or electronic storage devices containing

information related to the business practices or finances of the Receivership Entities are at a

                                                 26
location other than those listed herein, including personal residence(s) of any Defendant, then,

immediately upon receiving notice of this order, Defendants and Receivership Entities shall

produce to the Receiver all such Documents, computers, and electronic storage devices, along

with any codes or passwords needed for access. In order to prevent the destruction of computer

data, upon service of this Order, any such computers or electronic storage devices shall be

powered down in the normal course of the operating system used on such devices and shall not

be powered up or used until produced for copying and inspection; and

        F.      If any communications or records of any Receivership Entity are stored with an

Electronic Data Host, such Entity shall, immediately upon receiving notice of this order, provide

the Receiver with the username, passwords, and any other login credential needed to access the

communications and records, and shall not attempt to access, or cause a third-party to attempt to

access, the communications or records.

                   XXIV. DISTRIBUTION OF ORDER BY DEFENDANTS

       IT IS FURTHER ORDERED that Defendants shall immediately provide a copy of this

Order to each affiliate, telemarketer, marketer, sales entity, successor, assign, member, officer,

director, employee, agent, independent contractor, client, attorney, spouse, subsidiary, division,

and representative of any Defendant, and shall, within ten (10) days from the date of entry of this

Order, provide Plaintiff and the Receiver with a sworn statement that this provision of the Order

has been satisfied, which statement shall include the names, physical addresses, phone numbers,

and email addresses of each such person or entity who received a copy of the Order.

Furthermore, Defendants shall not take any action that would encourage officers, agents,

members, directors, employees, salespersons, independent contractors, attorneys, subsidiaries,

affiliates, successors, assigns, or other persons or entities in active concert or participation with

them to disregard this Order or believe that they are not bound by its provisions.

                                                  27
                               XXV. EXPEDITED DISCOVERY

       IT IS FURTHER ORDERED that, notwithstanding the provisions of the Fed. R. Civ. P.

26(d) and (f) and 30(a)(2)(A)(iii), and pursuant to Fed. R. Civ. P. 30(a), 34, and 45, Plaintiff and

the Receiver are granted leave, at any time after service of this Order, to conduct limited

expedited discovery for the purpose of discovering: (1) the nature, location, status, and extent of

Defendants’ Assets or Documents; or (2) compliance with this Order. The limited expedited

discovery set forth in this Section shall proceed as follows:

       A.      Plaintiff and the Receiver may take the deposition of parties and non-parties.

Forty-eight (48) hours’ notice shall be sufficient notice for such depositions. The limitations and

conditions set forth in Rules 30(a)(2)(B) and 31(a)(2)(B) of the Federal Rules of Civil Procedure

regarding subsequent depositions of an individual shall not apply to depositions taken pursuant

to this Section. Any such deposition taken pursuant to this Section shall not be counted towards

the deposition limit set forth in Rules 30(a)(2)(A) and 31(a)(2)(A) and depositions may be taken

by telephone or other remote electronic means;

       B.      Plaintiff and the Receiver may serve upon parties requests for production of

Documents or inspection that require production or inspection within five calendar (5) days of

service, provided, however, that three (3) calendar days of notice shall be deemed sufficient for

the production of any such Documents that are maintained or stored only in an electronic format.

       C.      Plaintiff and the Receiver may serve upon parties interrogatories that require

response within five calendar (5) days after Plaintiff serves such interrogatories;

       D.      The Plaintiff and the Receiver may serve subpoenas upon non-parties that direct

production or inspection within five calendar (5) days of service.

       E.      Service of discovery upon a party to this action, taken pursuant to this Section,

shall be sufficient if made by facsimile, email, or by overnight delivery.

                                                 28
        F.      Any expedited discovery taken pursuant to this Section is in addition to, and is not

subject to, the limits on discovery set forth in the Federal Rules of Civil Procedure and the Local

Rules of this Court. The expedited discovery permitted by this Section does not require a

meeting or conference of the parties, pursuant to Rules 26(d) & (f) of the Federal Rules of Civil

Procedure.

        G.      The Parties are exempted from making initial disclosures under Fed. R. Civ. P.

26(a)(1) until further order of this Court.

                               XXVI. SERVICE OF THIS ORDER

       IT IS FURTHER ORDERED that copies of this Order as well as the Ex Parte Motion

for Temporary Restraining Order, and all other pleadings, Documents, and exhibits filed

contemporaneously with that Motion (other than the complaint and summons), may be served by

any means, including facsimile transmission, electronic mail or other electronic messaging,

personal or overnight delivery, U.S. Mail or FedEx, by agents and employees of Plaintiff, by any

law enforcement agency, or by private process server, upon any Defendant or any person

(including any financial institution) that may have possession, custody or control of any Asset or

Document of any Defendant, or that may be subject to any provision of this Order pursuant to

Rule 65(d)(2) of the Federal Rules of Civil Procedure. For purposes of this Section, service upon

any branch, subsidiary, affiliate, or office of any entity shall effect service upon the entire entity.

               XXVII. CORRESPONDENCE AND SERVICE ON PLAINTIFF

       IT IS FURTHER ORDERED that, for the purpose of this Order, all correspondence and

service of pleadings on Plaintiff shall be addressed to:

                                      Amanda R. Grier
                                     Colleen B. Robbins
                                      Elsie B. Kappler
                                FEDERAL TRADE COMMISSION

                                                  29
                             600 Pennsylvania Ave., N.W., CC-8528
                                    Washington, DC 20580
                                   Ph. (202) 326-3745 (Grier)
                                  Ph. (202) 326-2548 (Robbins)
                                  Ph. (202) 326-2466 (Kappler)
                                       Fax (202) 326-3395 agrier@ftc.gov
                               crobbins@ftc.gov ekappler@ftc.gov

                 XXVIII.                DURATION OF THE ORDER

       IT IS FURTHER ORDERED that this ORDER is in effect until 3:59 p.m. on March 13,

2019. Unless Defendants sought and obtained some relief from this order before that time, the

court will renew this order for an additional fourteen (14) days pursuant to Fed. R. Civ. P.

65(b)(2).

                          XXIX. RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this Court shall retain jurisdiction of this matter for

all purposes.

       SO ORDERED this 27th day of February, 2019 at 4:00 p.m. Mountain Time.

                                              BY THE COURT:


                                              ________________________________________
                                              ROBERT J. SHELBY
                                              United States Chief District Judge




                                                30
                              United States District Court
                                     for the
                                District of Utah
                               February 27, 2019

           ******MAILING CERTIFICATE OF THE CLERK******

RE:   Federal Trade Commission v. Elite IT Partners et al
      2:19-cv-00125-RJS *SEALED*


Amanda R. Grier
Elsie B. Kappler
Colleen B. Robbins
FEDERAL TRADE COMMISSION
600 PENNSYLVANIA AVE NW CC-8528
WASHINGTON, DC 20580
via email


_/s/ Jeff Taylor________________________________________________
Jeff Taylor, Deputy Clerk
